Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149989                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  WYANDOTTE ELECTRIC SUPPLY,                                                                          Richard H. Bernstein,
          Plaintiff-Appellee,                                                                                         Justices



  v                                                                 SC: 149989
                                                                    COA: 313736
                                                                    Wayne CC: 11-003015-CK
  ELECTRICAL TECHNOLOGY SYSTEMS,
  INC.,
           Defendant/Cross-Defendant,
  and
  KEO & ASSOCIATES, INC.,
            Defendant/Cross-Plaintiff-
            Appellant,
  and
  WESTFIELD INSURANCE COMPANY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 15, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the plaintiff served on the principal
  contractor the 30-day notice within the meaning of MCL 129.207; (2) whether the
  plaintiff is entitled to damages, if any, that include a time-price differential and attorney
  fees; and (3) whether MCL 600.6013(7) is applicable to the judgment in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2015
           p0128
                                                                               Clerk